             Case 19-60216-lkg            Doc 30-1     Filed 10/04/19    Page 1 of 2




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS


In re: Chelsea Lynne Potter                                      Case No. 19-60216-lkg

      Debtor                                                     Chapter 7

                                                                 Judge Laura K. Grandy


                    CERTIFICATION OF CHELSEA LYNNE POTTER


       1.      I, Chelsea Lynne Potter, am an adult of sound mind, and I am competent to

               give this certification.

       2.      I am aware that the United States Trustee wants to examine me about issues

               relating to the fees I paid to Upright Law.

       3.      I object to the examination.

       4.      I simply want to get on with my life.

       5.      Every time the United States Trustee files something in this case, I suffer from

               anxiety and wonder when this will all end.

       6.      My daughter recently had surgery to remove her tonsils and adenoids. This

               motion came to me while I was trying to deal with a sick child.

       7.      I am getting married next May and working on my wedding plans. The motion

               filed by the United States Trustee is inconvenient and disturbing my life.

       8.      I just want my bankruptcy over and done with.

       9.      I do not want to be questioned again by Counsel for the United States Trustee

               because this will disturb my life.

       10.     I know I paid more for my bankruptcy than what the other people testified to

               paying during our 341 hearings on the day I testified.
             Case 19-60216-lkg             Doc 30-1         Filed 10/04/19          Page 2 of 2




            I I.     I paid $ l ,675.00 in attorney fees and $335.00 in court fees to Upright Law to

                    file my bankruptcy; but it was my choice to pay those fees and I stiJI do not

                    object to the amount I paid to Upright Law.
           I 2.     I did not call around for prices and this was also my choice.
           I 3.    l do root see how anything I can say at an examination is important to my
                   bankruptcy.

          14.      I have no complaints with my representation or the fees charged and I simply

                   want this done with.
I declare under penalty of perjury that the foregoing is true and correct.

�cutcd on October4, 2019.

lnoOJJOfL, \D�
Chelsea Lynne Potter
